Citation Nr: 9904574	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-14 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fractured jaw.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that the appellant had to submit new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of fractured jaw.  An April 1998 
rating decision found that such evidence had not been 
submitted. 

A June 1996 rating decision denied entitlement to nonservice-
connected pension, and the appellant perfected his appeal to 
the Board as to that issue.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.302 (1998).  Before transfer of that appeal to 
the Board, a rating decision of July 1997 granted nonservice-
connected pension, and that issue is not before the Board. 


FINDINGS OF FACT

1.  The Board denied service connection for residuals of 
fractured jaw on the merits in a March 1990 decision.

2.  Since the March 1990 Board decision, the following 
evidence has been received:  (1) the appellant's contentions; 
(2) medical records and a letter from Ronald Albright, M.D.; 
(3) a decision of the Social Security Administration; and (4) 
hospitalization records from Baptist Medical Center.

3.  The evidence received since March 1990 is not new and 
material.



CONCLUSIONS OF LAW

1.  The March 1990 Board decision denying service connection 
for residuals of fractured jaw is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 1991 & Supp. 1998).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for residuals of 
fractured jaw is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In December 1969, the appellant filed a claim for service 
connection for residuals of an injury to the mouth incurred 
in July 1969.  He indicated that a tooth was loosened, and it 
was necessary to pull it.  His service medical records showed 
that in February 1969 he reported a history of an old left 
mandibular fracture six months earlier.  His service medical 
records, including dental treatment records, showed no record 
of this injury.  On the report of medical history completed 
during his separation examination in December 1969, the 
appellant complained of severe tooth or gum trouble.  He 
denied any history of broken bones, and he did not report any 
hospitalization for a mouth/jaw injury during service.  The 
examiner indicated that the appellant's complaints were of no 
medical significance, and clinical evaluation of the 
appellant's mouth and throat was normal.  This claim was 
denied by the RO in March 1970 due to the appellant's failure 
to report for a scheduled VA examination.

In September 1981, the appellant filed a claim for service 
connection for a broken left jaw incurred in 1968.  He 
indicated that he still had pain from this injury.  He 
reported hospitalization at Fort Benning, Georgia, for nine 
weeks in June 1968 and indicated that Dr. Neville treated him 
for his jaw in 1979.  The RO requested his medical records 
from C.W. Neville, M.D.  Dr. Neville indicated that there 
were no records from 1979 and submitted records for treatment 
in April and August 1981.  These records showed no complaints 
of or treatment for a mouth or jaw disorder.  A VA hospital 
summary from September 1981 showed no complaints of or 
treatment for a mouth or jaw disorder.  This claim was denied 
by the RO in November 1981 due to the appellant's failure to 
report for a scheduled VA examination.

In April 1987, the appellant filed a claim for service 
connection for residuals of a broken left jaw.  He stated 
that he broke it in basic training in an exercise with pugo 
sticks, and he was hospitalized for it.  He stated he then 
lost his teeth.  He submitted medical records from B.L. 
Landers, Jr., M.D., covering the period February to April 
1987; from Baptist Medical Center for hospitalization in 
January 1987; from the Norwood Clinic covering the period 
July 1977 to April 1986; from Hillcrest Hospital for 
hospitalization in June 1978; and from Dr. Bradley covering 
the period December 1986 to February 1987.  After the 
appellant reported being hit in the head with a box in March 
1979, a skull x-ray was taken and reported as showing no 
fracture.  None of these records showed complaints of or 
treatment for a mouth or jaw disorder.

A rating decision of June 1987, inter alia, denied service 
connection for residuals of fractured jaw, and the appellant 
appealed this determination.  He again maintained that he was 
hospitalized at Fort Benning for a broken jaw.  He stated 
that he had cracking in his jaw, and he had lost his teeth 
because his bite was not right.  He stated that VA had paid a 
dentist to fix his teeth.  In June 1988, the Board remanded 
this claim to provide the appellant a VA examination.  Three 
examinations were scheduled for the appellant, but he 
consistently failed to report for the examinations. 

In a November 1988 statement, the appellant indicated that he 
sought treatment at the VA Medical Center in Birmingham after 
his release from service, and that facility authorized him to 
obtain dental treatment from Dr. Wert White.  He stated that 
Dr. White treated him for six months, but the appellant lost 
all of his teeth.  The RO requested these records, but Dr. 
White's office indicated that no records could be located.  
It was also noted that Dr. White did not remember anything 
unusual about the appellant.  A Board decision of March 1990, 
inter alia, denied service connection for residuals of 
fractured jaw, finding that the post-service medical evidence 
showed no residual findings regarding the appellant's jaw and 
the alleged inservice trauma, therefore, did not result in 
chronic residuals.  

In connection with another claim, the appellant submitted 
medical records from Ronald Albright, M.D., covering the 
period January to March 1997; a letter from Dr. Albright 
dated in March 1996; a decision regarding disability from the 
Social Security Administration dated in 1997; and records 
from Baptist Medical Center for several periods of 
hospitalization between January 1987 and November 1991.  None 
of these records showed complaints of or treatment for a 
mouth or jaw disorder.

In November 1997, the appellant filed a claim for service 
connection for residuals of a broken jaw.  His contentions 
regarding this injury and his subsequent treatment from Dr. 
White were the same as those discussed above.  In a January 
1998 letter, the RO informed the appellant of the necessity 
of submitting new and material evidence to reopen his claim.  
On a copy of this letter, the appellant wrote "appeal" and 
submitted a statement regarding the inservice injury to his 
jaw.  He stated that the braces for his broken jaw were put 
on upside down causing him severe pain.  When they were 
removed, the enamel on his teeth was destroyed.  He stated 
that he then encountered poor dental hygiene conditions in 
Vietnam.  He stated after his separation from service, the 
U.S. Army paid Dr. White $10,000 to treat his gums and teeth, 
and Dr. White told him that the fractured jaw was not set 
right at Fort Benning.  Dr. White was now deceased.  The 
appellant stated that he had to have all of his teeth 
extracted in 1975.  

In a March 1998 statement, the appellant indicated that VA 
did not have all of his records.  He stated that he went to 
the VA dental clinic in Birmingham, and they wanted to break 
his jaw again but he would not do it.  He also stated that a 
doctor who gave him a physical in Oakland, California, told 
him he never should have been drafted into service.  The 
appellant requested a hearing at the RO. 

An April 1998 rating decision found that the appellant had 
not submitted new and material evidence to reopen his claim 
for service connection for residuals of fractured jaw.  The 
appellant failed to report for a hearing scheduled in June 
1998.  In his substantive appeal, he stated that he broke his 
jaw during service while serving chow.


II. Legal Analysis

As discussed above, a March 1990 Board decision denied 
service connection for residuals of a fractured jaw.  The 
appellant was notified of this decision in March 1990.  When 
the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).  
No motion for reconsideration is of record; therefore, the 
March 1990 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Veterans Appeals (Court) has held 
that, if there is new and material evidence to reopen a 
claim, there is a well-grounded claim.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  When presented with a claim to 
reopen a previously finally denied claim, VA must perform a 
two-step analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
submitted by the claimant is new and material.  If it is, the 
new evidence must be reviewed in the context of the old to 
determine whether the prior disposition should be altered.  
Id.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998) 
(emphasis added).  "Material" evidence is evidence that is 
"relevant to and probative of the issue at hand."  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The evidence must be reviewed in light of the pertinent 
statutes and regulations.  Wilkinson v. Brown, 8 Vet. 
App. 263, 268 (1995).  The Court has summarized the law on 
the first step of the "reopening" process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The evidence received subsequent to March 1990 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the March 1990 Board 
decision, the following evidence has been received:  (1) the 
appellant's contentions; (2) medical records and a letter 
from Dr. Albright; (3) a decision of the Social Security 
Administration; and (4) hospitalization records from Baptist 
Medical Center.

The appellant's contentions are not new.  His current 
contention that he has residuals from a broken jaw as a 
result of his military service is the same as his prior 
contention.  This evidence is cumulative of evidence 
associated with the claims file at the time of the March 1990 
Board decision and is not new for purposes of reopening a 
claim.

With the exception of some duplicates of hospitalization 
records from Baptist Medical Center from 1987, the rest of 
the evidence received since March 1990 is new in that it was 
not previously of record.  It is necessary, therefore, to 
decide if this evidence is material.  To be material, it must 
tend to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, in order to be 
material, there would have to be competent evidence tending 
to show that the appellant currently has residuals of a 
broken jaw that was incurred in service.

None of the new evidence is material.  None of the new 
evidence shows complaints of or treatment for a mouth or jaw 
disorder.  There remains a lack of medical evidence showing 
that the appellant has any disorder of the mouth or jaw.  At 
no time has a medical professional indicated that the 
appellant has any such disorder as a result of his military 
service or the alleged broken jaw. 

The appellant's contention that he has residuals from a 
broken jaw that was incurred in service is neither material 
nor competent evidence.  There is no evidence that he 
possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The appellant maintains that Dr. White told him that his jaw 
was not set correctly during service.  It is not necessary, 
however, to remand this claim to obtain these records.  These 
records were requested in 1988, and Dr. White's office 
indicated that no records were located.  He also indicated 
that a doctor in California told him that he never should 
have been drafted into service.  It is also not necessary to 
obtain these records, since such an opinion would have no 
bearing on the issue at hand.

Moreover, the appellant also maintains that VA does not have 
all of his VA treatment records since he went to the dental 
clinic in Birmingham.  He did not indicate the date of the 
alleged treatment, but his prior statements indicated that 
such treatment was sought shortly after his separation from 
service.  It is also not necessary to obtain these records.  
Even if these records showed treatment in the early 1970s for 
a jaw disability, the fact remains that there is no current 
evidence of such a disability.  Therefore, there is no 
reasonable probability that these records would constitute 
new and material evidence sufficient to reopen his claim.  
See Marciniak v. Brown, 10 Vet. App. 198, 202 (1997).  An 
attempt to obtain these records is not warranted.  See Elkins 
v. Brown, 9 Vet. App. 391, 398 (1995) (citing 38 C.F.R. § 
3.304(c) (development of evidence will be accomplished when 
deemed necessary)).

Accordingly, the Board finds that the evidence received 
subsequent to March 1990 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for residuals of fractured jaw.  38 U.S.C.A. §§ 5108, 7103, 
and 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) 
(1998).


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for residuals of 
fractured jaw is not reopened, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


